DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless are being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “processing unit for processing” and “fault detection unit configured to raise”, “check unit operable to form”, “allocation unit configured to allocate” in claims 1-3, 7, 9, 11, 13-14, 16-17, and 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim limitation above have been interpreted under 35 U.S.C. 112(f), because it uses/they use a generic placeholder “processing unit” and “fault detection unit”, “check unit”, “allocation unit” coupled with functional language “processing” and “raise”, “form”, “allocate” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation: hardware integrated circuit.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f), applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 14 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
For claim 14, the term “that processing unit” is indefinite because two processing units were declared earlier (claim 1 and claim 14) and so it is unclear to which the claim refers to. It is suggested the claim be amended to “wherein a second processing unit … in the second state only if the second processing unit did not process that task when processed for a first time”.

Allowable Subject Matter
Claims 5, 12-14, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and all 35 USC § 112 rejections are overcome.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 8-11, 15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Del Vigna (US 2006/0168434 A1), in view of Wikipedia “GPU” page of 11/30/2018, retrieved using the Way Back Machine, hereafter referred to as WBM113018gpu.
For claim 1, 
Del Vigna teaches a [] processing system comprising: a plurality of processing units for processing tasks, wherein the [] processing system is configured to process each task of a first type first and second times at the plurality of processing units so as to, respectively, generate first and second processed outputs (see [0002], [0018], [0028], and other locations: multiprocessor system where tasks (of multiple types) are dispatched and executed; view loose lock-step as said same time at different times; results are compared for fault detection); and a fault detection unit configured to raise a fault signal if the first and second processed outputs do not match (see [0018-0020] and other locations: view agree/ non-match as said match); wherein data is maintained identifying which processing units of the plurality of processing units each task has been allocated to, wherein said data is consulted on allocating a task of the first type to a processing unit for processing for a second time (see [0028] and other locations: processors exchange information when tasks are dispatched; view exchanged information as said data and consulting; the information includes processor identification because identification is part of communication between processors), and, in response, that task is allocated for processing for the second time to any processing unit of the plurality of processing units other than the processing unit to which that task was allocated for processing for a first time (see [0002] and other locations pointed to above: lockstep is always different processors).
Del Vigna does not explicitly teach “graphics” (processing system).
However, WBM113018gpu teaches graphics processing system (see integrated graphics system as graphics processing system as it includes both regular processors and graphics processors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Del Vigna to include “graphics processing system”, as taught by WBM113018gpu, because each one of Del Vigna and WBM113018gpu teach multiple processor/core systems therefore they are analogous arts and because a system can be referred to as graphics processing system if it includes graphics functionality within, even if the graphics is a secondary part of the system (see integrated graphics system and other locations).

For claim 2, 
The combination of Del Vigna and WBM113018gpu teaches the limitations of claim 1 for the reasons above.
Del Vigna further teaches wherein each processing unit is configured to process a task independently from any other processing unit of the plurality of processing units (see [0002] and other locations: by definition, loose lock step means processor executing code independently).
For claim 3, 
The combination of Del Vigna and WBM113018gpu teaches the limitations of claim 1 for the reasons above.
Del Vigna further teaches the graphics processing system further comprising a check unit operable to form a signature which is characteristic of an output of a processing unit on processing a task, wherein the check unit is configured to form first and second signatures which are characteristic of, respectively, the first and second processed outputs, and wherein the fault detection unit is operable to compare signatures formed at the check unit, the fault detection unit being configured to compare the first and second signatures and raise a fault signal if the first and second signatures do not match (see [0053] and other locations pointed to above: view comparing instruction pointers and counter as said signatures compared; view fault detection as said checking).

For claim 8, 
The combination of Del Vigna and WBM113018gpu teaches the limitations of claim 1 for the reasons above.
Del Vigna further teaches each task of the first type is a safety task which is to be processed according to a predefined safety level (see [0002] and other locations: lockstep mode is a measure of immunity from faults, which is safer, and a higher safety level compared to regular execution systems).

For claim 9, 
The combination of Del Vigna and WBM113018gpu teaches the limitations of claim 1 for the reasons above.
Del Vigna further teaches first processing unit of the plurality of processing units is configured to process a task of the first type on the first time of processing, and a second processing unit of the plurality of processing units is configured to process that task of the first type on the second time of processing (see location pointed to in rejection to claim 1: this is paraphrasing to what was claimed in claim 1 because loose lockstep means at different times).

For claim 10, 
The combination of Del Vigna and WBM113018gpu teaches the limitations of claim 9 for the reasons above.
Del Vigna further teaches the graphics processing system is configured such that the second processing unit receives that task of the first type independently to the first processing unit (see figure 1: lines of receiving are different/ independent).

For claim 11, 
The combination of Del Vigna and WBM113018gpu teaches the limitations of claim 9 for the reasons above.
Del Vigna further teaches the graphics processing system includes an allocation unit configured to allocate tasks of the first type to the first and second processing units (see [0028] and other locations: view dispatching as said allocating).

For claim 15, 
The combination of Del Vigna and WBM113018gpu teaches the limitations of claim 1 for the reasons above.
Del Vigna further teaches a data store to which the graphics processing system is configured to write one or more processed outputs in respect of each task of the first type, wherein the graphics processing system is configured to write only one of the first and second processed outputs to the data store (see [0019] and other locations: issue a single).

For claims 19-20, 
The claims recite essentially similar limitations as claim 1. Claim 19 is a method and claim 20 is a medium.

Claim 4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Del Vigna (US 2006/0168434 A1), in view of WBM113018gpu, and in further view of Safford (US 2005/0240829 A1).
For claim 4, 
The combination of Del Vigna and WBM113018gpu teaches the limitations of claim 1 for the reasons above.
The combination of Del Vigna and WBM113018gpu does not teach each task of a second type is processed only a first time at the plurality of processing units so as to generate a respective single processed output
However, Safford teaches each task of a second type is processed only a first time at the plurality of processing units so as to generate a respective single processed output (see [0017] and other locations: operating in non-lockstep mode).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Del Vigna and WBM113018gpu to include “each task …single processed output”, as taught by Safford, because each one of Safford, Del Vigna, and WBM113018gpu teach multiple processor/core systems therefore they are analogous arts and because lockstep mode systems can disengage from lockstep and operate in regular mode which is faster but more prone to errors (see [0017] and other locations).

For claim 6, 
The combination of Safford, Del Vigna, and WBM113018gpu teaches the limitations of claim 4 for the reasons above.
Safford further teaches each task of the second type is a non-safety task which is not to be processed according to a predefined safety level (see [0017] and other locations: non-lockstep mode means a measure of fault detection is disabled which is unsafe and a lower safety level).

For claim 7, 
The combination of Safford, Del Vigna, and WBM113018gpu teaches the limitations of claim 4 for the reasons above.
Safford further teaches one or more other processing units configured to process tasks of a second type, the one or more other processing units being configured to process each task of the second type only a first time (see [0017] and other locations: non-lockstep mode and lockstep mode means mode can be entered and exited, which includes executing only one time).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YAIR LEIBOVICH/Primary Examiner, Art Unit 2114